Citation Nr: 0105697	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-18 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefit sought on 
appeal. 


REMAND

The veteran contends that his service-connected disabilities, 
in the aggregate, render him so helpless that he requires the 
aid and attendance of another person in order to perform the 
regular activities of daily living.  Alternatively, he 
contends that his service-connected disabilities render him 
housebound.  He concludes that the limitations placed upon 
him by his service-connected disabilities entitle him to 
special monthly compensation (SMC).

Under VA laws and regulations, SMC provided under 38 U.S.C.A. 
§ 1114(l) (West 1991) is payable in cases where the veteran 
is so helpless as to be in need of regular aid and 
attendance.  The criteria for determining that a veteran is 
so helpless as to be in need of regular aid and attendance 
are contained in 38 C.F.R. § 3.352(a) (1999).  Under 38 
C.F.R. § 3.352(a), the following will be accorded 
consideration in determining the need for regular aid and 
attendance: the inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
a frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); the inability of the claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; an inability to attend to the wants 
of nature; or an incapacity, whether physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his or her daily environment.  Id.

"Bedridden" status will be a proper basis for the 
determination of the need for regular aid and attendance.  
For the purposes of this paragraph, "bedridden" means that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's conditions are 
such as would require him or her to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  Id.

Also, SMC may be paid to a veteran in cases where that 
veteran has a single service-connected disability rated as 
100 percent disabling and either (a) has an additional 
service-connected disability, or disabilities, independently 
rated as 60 percent disabling, which (i) is/are separate and 
distinct from the service-connected disability rated as 100 
percent disabling and (ii) involve(s) different anatomical or 
bodily symptoms; or (b) is permanently housebound by reason 
of a service-connected disability or disabilities.  The 
latter requirement is met when the veteran is substantially 
confined to his dwelling and the immediate premises as a 
direct result of service-connected disabilities, or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities will 
continue throughout the veteran's lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i) (1999).  The applicable laws 
and regulations contain no provision allowing for the 
consideration of nonservice-connected disabilities in the 
determination of housebound status for the purposes of SMC.

In this case, the veteran's service-connected disabilities 
are post-traumatic stress disorder (PTSD), evaluated as 70 
percent disabling, left popliteal muscle injury evaluated as 
10 percent disabling, and left peroneal nerve neuropathy, 
evaluated as 10 percent disabling.  A total rating based upon 
individual unemployability due to service-connected 
disabilities has been in effect since June 1991.  The veteran 
also has other diagnosed non-service-connected disorders that 
involve significant impairment.  

In August 1999, the veteran was afforded a VA aid and 
attendance or housebound examination, and a VA PTSD 
examination.  The reports of those two examinations reveal 
that the respective examiners did not have medical records 
available for review.  In that connection, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that a VA 
examination which failed to include a review of all of the 
veteran's medical records [was] in violation of the duty to 
assist.  Culver v. Derwinski, 3 Vet. App. 292, 299 (1992).  
The examiner must have the full medical record of the veteran 
prior to making the evaluation.  Shoemaker v. Derwinski, 3 
Vet. App. 248, 255 (1992).  "In order for [VA] to fulfill its 
duty to assist . . . a thorough contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, [is required] so that the evaluation 
of the claim[ed] disability will be a fully informed one."  
38 U.S.C.A. § 5107(a)West 1991) amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  On this basis, a remand for further development 
is necessary.

A review of the reports of the August 1999 VA examinations 
reveals an additional reason making it necessary to remand 
this case.  It is required by law that the Board discuss each 
of the criteria found in 38 C.F.R. § 3.352(a).  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).  On review of the two 
August 1999 VA examinations, the Board notes that these 
examination reports did not specifically address all of the 
criteria under 38 C.F.R. § 3.352(a).  Under the 
circumstances, the Board finds that further development to 
include additional examination is warranted in order to 
adequately address the criteria set forth in 38 C.F.R. § 
3.352(a).

The Board notes that, while an April 1999 examination report 
from J.W.M., M.D., the veteran's private physician, 
attributes the veteran's need for aid and attendance to non-
service-connected disability, in June 1999, Dr. J.W.M. said 
the veteran's PTSD constituted a medical necessity for house-
bound and aid and attendance care.

Additionally, the Board observes that the RO's November 1995 
rating decision was the last rating decision to consider the 
evaluation of the veteran's service-connected PTSD.  In 
November 7, 1996, an amendment became effective regarding 
sections of the VA's Schedule for Rating Disabilities 
pertaining to mental disorders including PTSD.  In the 
interest of due process, the RO may also wish to review the 
rating for the veteran's service-connected PTSD under the 
regulations currently in effect.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

Under these circumstances, the Board finds that additional 
assistance is necessary in order to determine the exact 
nature and extent of the veteran's service-connected 
disabilities, as well as whether he is, in fact, in need for 
regular aid and attendance or is housebound.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1. The RO should contact the appellant 
and his representative and ascertain 
if the appellant has received any VA, 
private, or other medical treatment 
that is not evidenced by the current 
record. The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file. The RO should then obtain these 
records and associate them with the 
claims folder.

2. The RO should contact Dr. J.W.M. and 
request that he clarify the opinions 
expressed in his April 1999 
examination report and June 1999 
statement regarding the nature and 
extent of the disabilities that 
created the veteran's housebound 
status or need for regular aid and 
attendance.

3. The RO should arrange for appropriate 
VA examinations, including an aid and 
attendance examination, in order to 
determine the current severity of his 
service-connected disabilities and 
their effect on his ability to leave 
his home and to care for his basic 
needs without assistance.  All 
indicated studies should be performed.  
A VA Form 21-2680 (Examination for 
Housebound Status or Need for Regular 
Aid and Attendance) must be completed 
as well.  It is imperative that the 
claims folder be provided to the 
examining physicians for review prior 
to the examinations.  The examiners 
should specifically comment on 
whether, due to service-connected 
disability, the veteran is unable to 
(1) dress or undress himself, (2) keep 
himself ordinarily clean and 
presentable, (3) feed himself, (4) 
attend to the wants of nature by 
himself, or (5) whether he requires 
the assistance of another person to 
deal with the hazards or dangers 
incident to his daily environment, or 
(6) is bedridden, that is, due to the 
essential character of his service-
connected disabilities, he must remain 
in bed.  In particular, the aid and 
attendance examiner is requested to 
comment upon whether, solely as a 
result of the service-connected 
disorders, the appellant requires the 
care or assistance of another person 
on a regular basis to protect himself 
from hazards of dangers incident to 
his daily environment.  A complete 
rationale for any opinion expressed 
must be provided. 

4.  The RO should arrange for a VA Social 
and Industrial Survey to be conducted 
for the purpose of developing 
information regarding the appellant's 
daily activities, behavior, 
functioning as to activities of daily 
living, and capacity to care for 
himself; including the ability to 
clean and dress himself and feed 
himself.  The appellant's VA claims 
folder and a copy of this remand must 
be reviewed by the examiner, who 
should acknowledge its receipt and 
review in any report generated as a 
result of this remand.  In particular, 
the examiner should comment upon 
whether the appellant requires the 
care of assistance of another person 
on a regular basis to protect himself 
from hazards of dangers incident to 
his daily environment.  The bases for 
the examiner's opinion must be 
explained.  The report of the VA 
Social and Industrial Survey should be 
associated with the appellant's VA 
claims folder.

5. Inasmuch as this remand creates a 
right in the veteran to compliance 
with the instructions contained 
herein, the RO should ensure that the 
examination report contains all 
requested information.  Stegal v. 
West, 11 Vet. App. 268 (1998).  

6. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  Id.

7. After the above development is 
completed, the RO should readjudicate 
the appellant's claim, with 
application of the factors as are set 
forth in 38 C.F.R. § 3.352(a) and in 
light of all current applicable rating 
criteria, including 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective from 
November 7, 1996.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 







Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	D.J. DRUCKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




